Citation Nr: 1144319	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an increased rating for chronic lumbosacral strain with degenerative changes and L4-L5 herniated nucleus pulposus (HNP) status post discectomy, currently evaluated as 20 percent disabling. 

2.  Entitlement to a separate compensable rating or ratings for radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from July 1981 to July 1985, and from February 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2008.  A statement of the case was issued in September 2008, and a substantive appeal was received in September 2008. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

By rating decision in March 2009, the RO granted a temporary total rating from April 1, 2008 and a 20 percent rating from June 1, 2008, based on the need for convalescence related to back surgery.  The following decision addresses the propriety of ratings during the period contemplated by this appeal prior to and from this period.



FINDINGS OF FACT

1.  Prior to April 1, 2008, the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy was manifested by pain which limited forward flexion to greater than 30 degrees but not greater than 60 degrees. 

2.  From June 1, 2008, the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy has been manifested by pain which limits forward flexion to greater than 30 degrees but not greater than 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy, prior to April 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5243 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy, from June 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2007.  The RO provided the appellant with notice in June 2008 and September 2008, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the June 2008 and September 2008 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a September 2008 statement of the case and in a March 2009 rating decision, following the provision of notice in June 2008 and September 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in January 2008 and February 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy warrants a higher disability rating.  In a statement received in September 2008, he mentioned that throughout the years, his back has become progressively worse.  It limited him from walking, sitting/standing for long periods of time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy has been rated by the RO under the provisions of Diagnostic Code 5243.  Under this regulatory provision, a rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

August 2007 physical therapy reports from Oak Hill Rehabilitation Center show that the Veteran experienced pain on a daily basis.

An October 2007 treatment report from David Herson, M.D. shows low back pain that radiated down both legs.  There was no bowel or bladder dysfunction.  He had weakness in his legs.  The Veteran described his back pain as an aching, sharp, stabbing, shooting exhausting, unbearable, throbbing, miserable pain that was present all of the time.  In terms of severity rated his pain an 8 on a scale from 1 to 10 (with 10 being the most severe).  He reported that the pain had gone as high as a 9 in severity.  Dr. Herson found that the posture showed normal lumbar lodorsis and that lumbar range of motion was within normal limits.

An October 2007 private treatment record from Gabriel Gonzales-Portillo, M.D., F.A.C.S. shows worsening pain that he quantified as a 7 to 8 on a scale of 1 to 10 (with 10 being the most severe) with medications.  The Veteran denied bowel/bladder problems.  Dr. Gonzales-Portollo diagnosed mild to moderate degenerative disk disease, facet arthropathy and ligamentum flavum hypertrophy.

A November 2007 private treatment record also from Dr. Gonzales-Portillo shows that his pain dropped to 3 to 4 on a scale of 1 to 10 (with 10 being the most severe).

When the Veteran was afforded a VA examination in January 2008, it was observed that there was no spasm, atrophy, guarding and tenderness.  There was, however, weakness and pain with motion.  The VA examiner found that the Veteran tended to lean forward at the waist due to pain/stiffness in the lumbar region when first arising, but stood straight after taking a few steps.  The VA examiner noted that the gait was mildly stiff due to low back discomfort.  There was no kyphosis, scoliosis or reverse lordosis.  Active and passive range of motion revealed that flexion was to 0 to 40 degrees with pain beginning and ending at 40 degrees; extension was from 0 to 30 degrees, with pain beginning and ending at 30 degrees; lateral flexion bilaterally was from 0 to 15 degrees with pain beginning and ending at 15 degrees; and lateral rotation was from 0 to 20 degrees with pain beginning and ending at 20 degrees.

The Veteran was afforded another VA examination in February 2009.  He reported stiffness and numbness; no loss of bladder and bowel control; and constant back pain.  On a scale of 1 to 10 (with 10 being the worst pain) he rated his pain an 8.  The Veteran reported muscle spasm in the lower back.  Range of motion shows that flexion was to 45 degrees; and that extension, bilateral lateral flexion, and bilateral rotation was to 30 degrees.  It was observed that joint function of the spine was additionally limited by pain, which had the major functional impact.  Joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  There was no additional limitation in degree.  The VA examiner diagnosed chronic lumbosacral strain with degenerative changes, and lumbar spine, L4-L5, herniated nucleus pulses status post discectomy. The objective factors were limited range of motion, pain on repetitive use and muscle spasm.

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a rating in excess of 20 percent is not warranted during the appeal period (with the exception of the period April 1, 2008, to June 2, 2008.)  The Board notes that the criteria for a 30 percent rating applies to the cervical spine.  The next higher rating of 40 percent rating is not warranted because forward flexion of the thoracolumbar spine was not 30 degrees or less prior to April 1, 2008 and from June 1, 2008.  Here, forward flexion was no less than 40 degrees prior to April 1, 2008 and no less than 45 degrees from June 1, 2008.  Further, there was no favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months to warrant a 40 percent rating; or incapacitating episodes of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  As the Veteran reported at his January 2008 VA examination, he had two incapacitating episodes for the thoracolumbar region during the past 12 month period.  The episodes lasted 2 to 4 days with the last one occurring in November 2006.  

As for certain neurologic abnormalities, this is addressed in the remand below.

The Board acknowledged that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent prior to April 1, 2008 and from June 1, 2008.  A February 2009 VA examination report shows that joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  There was no additional limitation in degree.

The preponderance of the evidence is against the claim for evaluation in excess of 20 percent for chronic lumbosacral strain prior to April 1, 2008 and from June 1, 2008.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy, prior to April 1, 2008, is not warranted.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy, from June 1, 2008, is not warranted.  The appeal is denied to this extent.


REMAND

As noted above, the Veteran's low back disability has been rated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) to this rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In reviewing the record, it does not appear that there is any resulting bowel or bladder impairment.  However, various VA and private treatment records (especially in the period prior to the April 2008 back surgery) do include references to radiculopathy.  It may be that a separate rating (or ratings) would be appropriate for at least some period of time covered by this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Under the circumstances, the Board believes the RO should formally consider and adjudicate this question. 

Accordingly, the case is REMANDED for the following actions: 

The RO should take appropriate action to formally adjudicate the issue of whether a separate rating or ratings are warranted (during any time period) for radiculopathy associated with the service-connected chronic lumbosacral strain with degenerative changes and L4-L5 HNP status post discectomy.  The Veteran and his representative should then be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


